Exhibit 10.2

 

DEERFIELD CAPITAL CORP.

 

ARTICLES OF AMENDMENT

 

DEERFIELD CAPITAL CORP., a Maryland corporation having its principal office in
Baltimore City, Maryland (the “Corporation”) hereby certifies to the Maryland
State Department of Assessments and Taxation that:

 

FIRST:  The Corporation desires to amend its charter as currently effect as
follows:

 

(a)             by deleting the second paragraph of Section 4.1 thereof in its
entirety; and

 

(b)             by deleting ARTICLE IX in its entirety;

 

(c)             by inserting a new Article IX to read in its entirety as follows

 

ARTICLE IX.  Election Pursuant to Section 3-802(c) of the Maryland General
Corporation Law. The Corporation shall be prohibited from electing to be subject
to Section 3-803 of the Maryland General Corporation Law.

 

SECOND:               (a)           The directors of the Corporation at a
meeting duly noticed and held declared advisable and approved the foregoing
amendment by the vote required under Maryland law and the charter and bylaws of
the Corporation.

 

(b) The stockholders of the Corporation approved the foregoing amendment at a
special meeting of stockholders duly called by the vote required under Maryland
law and the charter and bylaws of the Corporation.

 

THIRD:                    The undersigned President acknowledges these Articles
of Amendment to be the corporate act of the Corporation and, as to all matters
or facts required to be verified under oath, the undersigned President
acknowledges that to the best of his knowledge, information and belief, these
matters and facts are true in all material respects and this statement is made
under the penalties of perjury.

 

IN WITNESS WHEREOF, Deerfield Capital Corp. has caused these presents to be
signed in its name and on its behalf by its President this [    ] day of
                  , 2011.

 

ATTEST:

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

 

 

 

By

 

Assistant Secretary

 

 

xxxx

 

 

 

President

 

 

 

[Corporate Seal]

 

 

 

--------------------------------------------------------------------------------